PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/492,391
Filing Date: September 09, 2019
Appellant(s): Gratsias et al 



__________________
Jameson Q. Ma
Reg. No. 68,343
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 7, 23, and 25 were rejected under 35 U.S.C. §103 as being unpatentable over various combinations of Friend (US 2018/0029310), Furuta (US 2012/0023762), Efthimiadis (US D483526), and Christofidellis (WO 2015/128000).
Issue 1:
On pages 9-10, the Appellant argues that:
“The Office Action acknowledges that Furuta and Friend do not disclose, "wherein the shaver handle includes an enclosed inner volume," as recited by independent claim 7 and attempts to cure this deficiency with the design patent of Efthimiadis.  Applicant argued in a Request for Reconsideration dated June 16, 2021, that Efthimiadis does not disclose or suggest an enclosed hollow volume. This was further discussed during a telephone interview with the Examiner on July 2, 2021. During the interview, Examiner Lopez Alvarez clarified that Efthimiadis was not being relied upon for teaching of a hollow inner volume. Instead, Efthimiadis was cited "only to 
… There is no basis for such a combination; it is solely a hindsight reconstruction of the claimed subject matter. The purported rationale for making the combination is to 1) "provide a better grip around the whole surface of the handle" and 2) "reducing] product cost and product consumption for manufacturing the handle" Office Action at pp. 5-6… Regarding the second purported rationale, the proposed modification would actually increase product costs and material consumption because more material is being proposed (adding material to form the new wall).” (see args in page 10). 
These arguments are not persuasive.  

 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the primary reference Friend teaches a system for customizing shaver handles comprising using a scanner that can scan any type of handles and a user can generate a 3D digital file that is used to fabricate the shaver handle using 3D printing. Friend was silent about specific shape, models or design being implemented other than it could be customized and personalized. Thus, Friend did not explicitly teach 
 	While the claimed subject matter is not specific about having the inner volume enclosed completely or partially, the Examiner provided the reference Efthimiadis which comprises a handle with an enclosed inner volume (in other words, the inner volume was surrounded by walls). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Friend-Furuta’s combination as taught above to include a shaver handle,  wherein the shaver handle includes an enclosed inner volume as taught by Efthimiadis and including hollow and solid walls as taught by Furuta and use the scanner of Friend to scan this shaver handle physical model (see Friend [0025] teaches a scanner for scanning objects and generating a file to be used by a 3D printer) in order to generate a file of shaver handle including an enclosed inner volume in order to produce a handle with enclosed walls and enclosed inner volume to provide a better grip around providing a handle with a wall around the whole handle provided gripping positions around the handle as taught by Efthimiadis) and reduced cost and product consumption for manufacturing the handle (surfaces with hollow spots reduces the cost of producing a 3D object since less material is needed and less time for manufacturing the product is needed).  
	Again, Efthimiadis was cited to be combined with Friend-Furuta to teach the bottom wall of the handle, as clearly understood by the Appellant as stated in page 9 last par. of the appeal arguments, “Instead, Efthimiadis was cited "only to provide a bottom surface obviously combinable with the other two references [Friend and Furuta]… Applicant now understands the modification of Furuta to effectively propose the creation of a new wall of material between the free ends 20a of the two finger rests 20”. 
	In response to Appellant’s Arguments that: “the proposed modification would actually increase product costs and material consumption because more material is being proposed (adding material to form the new wall), the Examiner respectfully disagrees. One of ordinary skill in the art would understand that the rejection suggested that implementing Furuta hollow inner interior volume with hollow cells on the outer walls with the bottom wall of Efthimiadis, the manufacturing process time would be decreased and its cost reduced with respect to a conventional solid interior and/or  conventional full enclosing walls because 3D printing costs are driven by manufacturing time and product used (in a 3D printing surfaces are created by applying layers of products to the solid portions of the surface while the hollow/hole portions do not require any additive material/product and/or manufacturing process, thus, manufacturing time and costs are reduced).  This was implicitly and explicitly articulated for the rejections of claims 7, 23 and 25.
Issue 2:
On pages 10-11, the Appellant argues that:
“Regarding the first purported rationale, one of ordinary skill in the art would not be motivated to modify Furuta by forming a fully enclosed handle because Furuta expressly indicates that the disclosed configuration of the finger rests having free ends is critical to its design and benefit… Thus, the absence of material between free ends 20a, i.e., the cantilever design, is critical to the function and benefit of the Furuta handle.   
The proposed combination renders Furuta unsatisfactory for its intended purpose, since creating a new wall between free ends 20a of finger rests 20 would eliminate the cantilevers and prevent free ends 20a from moving toward one another to create the intended improved/different sensation during grip of the Furuta handle. If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. MPEP 2143.01 (V)”. 
These arguments are respectfully not persuasive. 
The Appellant has not provided evidence that the combination of Friend-Furuta-Efthimiadis would result in handle unsatisfactory for its intended purpose. The combination of the references does not state that the rest walls 20a-b (walls 20a-b that also include the hollow cells/through holes 22) would be eliminated or substituted. The combination of references suggests that in Furuta the space 11/open wall when combined with Efthimiadis bottom wall to enclose the bottom space 11, and using the 
Issue 3:
 On pages 11-13, the Appellant argues that:
“While apparently not relied upon in the rejection, the Office maintains the position that Efthimiadis discloses a hollow inner volume ("the design of Efthimiadis shows a hollow inner volume. Interview Summary. For clarity of the record, Applicant maintains that for the reasons set forth in the Request for Consideration dated June 16, 2021, no part of the design patent of Efthimiadis shows an enclosed hollow inner volume… However, as is evident from the figures, material "A" is not visible in the area "B" and the material "C" is not visible from the area "D". This implies that Efthimiadis does not show an enclosed hollow inner volume as alleged by the Office Action”. 
These arguments are not respectfully not persuasive. 
The rejection does not state or recite the argued statement above and contradicts the Appellant prior understanding of what the rejections convey. For instance, Appeal page 10 par. 1 recites, “Applicant now understands the modification of Furuta to effectively propose the creation of a new wall of material between the free ends 20a of the two finger rests 20”. Efthimiadis was cited to teach or suggest, "only to provide a bottom surface obviously combinable with the other two references”.        
Claim 18 was rejected under 35 U.S.C. §103 as being unpatentable over Friend, Furuta, Efthimiadis, and the non-patent literature document "Meshlab Stuff' (Creating Voronoi Sphere 2009).
Issue 1:
On pages 13-14, the Appellant argues that:
“The Meshlab document merely gives instructions for creating a Voronoi sphere that can be 3D-printed. The sole purpose of the Voronoi pattern in the Meshlab document is that it enables the creation of an "artsy mathematical sculpture." Meshlab is silent as to the benefit or compatibility of such a pattern in any useful device, much less a handheld object such as a shaver handle. The Office Action also has not established on the record that applying a Voronoi pattern to the modified Friend/Furuta/Efthimiadis handle would save any costs.
One of ordinary skill in the art of shavers would not look to modify an elongated shaver handle in view of the Voronoi sphere sculpture taught by Meshlab. Nothing in the references themselves supports the modification. The Action makes an unnecessarily complex modification for no apparent reason other than to teach the claimed subject matter. Lacking support for the modification from references themselves, the Action reaches the modification only by impermissible hindsight learned from Applicant's disclosure”. 
These arguments are not persuasive.   
In response to the Arguments above, The MPEP 2143(I) establish a prima case of obvious and describes rationales for combining references that may support a conclusion of obviousness including “(A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known 
The MPEP 2143(G) further states “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651. 

Therefore, as stated in the rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, improve or substitute the software of the combination of Friend-Furuta-Efthimiadis to generate a shape or models of 3D figure including the shaver handle based on a Voronoi diagram to save costs while producing the 3D object.        
It is implicit understood and clearly explained in the rejection of Claim 7, that implementing Furuta hollow inner interior volume with hollow cells on the outer walls with the bottom wall of Efthimiadis, the manufacturing process time would be decreased and its cost reduced with respect to a conventional solid interior and/or conventional full enclosing walls (3D printing costs are driven by manufacturing time and product used).  The same rationale applies to a 3D design/shape model based on a Voronoi diagrams that will result in a 3D model with outer surfaces with hollow portions. Thus, the manufacturing process time would be decreased and its cost reduced with respect to a conventional solid interior and/or conventional full enclosing walls since 3D printing costs are driven by manufacturing time and product used. 

For the above reasons, it is believed that the rejections should be sustained.

/O.L/           Examiner, Art Unit 2117    
                                                                                                                                                                                         Conferees:

/RYAN M STIGLIC/           Primary Examiner 

/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                             




 	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.